Citation Nr: 1713277	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for kidney stones.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Francis P. Kehoe, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to July 1967, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  

A Travel Board hearing was held before the undersigned Veterans Law Judge in November 2011; a transcript of the hearing is associated with the claims file.

In January 2013, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO scheduled the Veteran for a VA examination in July 2013 to determine the nature and etiology of the claimed disabilities.  However, as discussed further below, the Veteran failed to appear.  Thus, the RO substantially complied with the Board's January 2013 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's kidney stones are not the result of an injury or disease incurred in or aggravated by active military service.

2. The Veteran's bilateral knee disability is not the result of an injury or disease incurred in or aggravated by active military service; he does not have a current diagnosis of left knee arthritis; and right knee arthritis was not shown within one year of service.

3. The Veteran's neck disability is not the result of an injury or disease incurred in or aggravated by active military service; and neck arthritis was not shown within one year of service.

4. The Veteran's low back disability is not the result of an injury or disease incurred in or aggravated by active military service; and low back arthritis was not shown within one year of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for kidney stones have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).

3. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).

4. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, arthritis is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board will consider whether 38 C.F.R. 
§ 3.303(b) applies.  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

I. Service Connection for Kidney Stones

The Veteran claims service connection for kidney stones.  Specifically, he contends that his kidney stones were the result of heat exposure and dehydration during service.

In this case, the Veteran's service records show that during service, he worked as a medical officer in a general medicine clinic.  Those records are negative for any kidney or urological complaints, symptoms, or diagnoses.  Specifically, his August 1964, October 1964, and June 1965 reports of medical history lacked any report of kidney issues; however, the Veteran reported various other medical issues.  Likewise, his entrance and separation clinical evaluations noted no kidney issues.

A December 1989 private treatment record noted that imaging revealed multiple, bilateral renal calculi.  November 1995 private treatment records showed the Veteran was hospitalized for kidney stones.  Dr. D. noted that the Veteran had a history of stone disease, but did not specify the time of onset in his discussion of the Veteran's medical history.  The final diagnosis upon discharge was calculus, left kidney.  That record lacked any reference to the Veteran's experience in service and did not relate his kidney stones to service in any way.

A June 1996 letter by private urologist Dr. D. to the Veteran referenced his kidney stones and asked the Veteran what he intended to do about the condition.  The next recorded reference to the Veteran's kidney condition was in an October 2007 private treatment record discussing imaging that revealed bilateral nephrolithiasis with caliectasis, and small right renal cysts (kidney stones).  

In his October 2007 service connection claim, the Veteran asserted that his bilateral kidney stones began in 1966.  In October 2007, the Veteran also submitted Google search results and a medical article in support of his contention that his kidney stones are related to dehydration and exposure to a hot climate in Vietnam.  One search result included an excerpt from a webpage by an unknown author that stated that because of dehydration (hot temperatures and poor-quality drinking water), one out of every eight Vietnam soldiers in Vietnam passed a kidney stone.  Another search result included an excerpt from a webpage of unknown authorship and stated that nephrolithiasis is the most common cause of chronic renal disease in Vietnam.  Finally, the Veteran submitted an excerpt from a medical article regarding whether nephrolithiasis is a heritable disease.

The Veteran was afforded a VA examination in March 2008.  He reported that he had kidney stones for years.  He stated that he had lithotripsy five times, most recently in 2002 at a private hospital.  The examiner diagnosed the Veteran with kidney stones.  He found no nexus between the Veteran's kidney stones and type 2 diabetes, reasoning that he had kidney stones before he had diabetes.  

An April 2008 VA treatment record noted that the Veteran reported that he had kidney stones since 1968.  The Veteran was directed to follow up with his outside physician regarding his kidney stones, but no such follow-up treatment is documented; the next documented kidney treatment was in an October 2011 private treatment record discussing abdominal imaging that showed left renal calices.

At a November 2011 hearing, the Veteran testified that he was an internal medicine physician.  He stated that he first experienced kidney stones a year or two after service, and that he had no family history of kidney stones or a pre-service history of kidney stones.  He further testified that he has had daily episodes of kidney stones since his first episode.  Moreover, he testified he was currently under the care of urologist Dr. D.  He stated that he felt his kidney stones were related to service because when he was stationed in Vietnam he was exposed to extreme heat, and that the most common cause of kidney stones was dehydration.  The Veteran's representative clarified that the Veteran did not contend that his kidney stones were related to Agent Orange exposure.  The Veteran cited medical research in support of his position that Vietnam is "the number one country in the world with kidney stones."  

A January 2012 letter by private urologist Dr. D. stated that he had treated the Veteran for kidney stones, and that the Veteran had undergone three extracorporeal shock wave lithotripsy (ESWL) treatments over the last several years.  The Veteran had reported that in 1965, he was exposed to extremely hot temperatures in Vietnam.  Dr. D also stated that there was no family history of kidney stones, that dehydration plays a part in the etiology of kidney stones, and this "may be" a factor of the formation of the Veteran's kidney stones.  Moreover, he opined that it was at least as likely as not that this "may have" been the cause of his kidney stones because exposure to high temperatures and dehydration can change the physiology of renal function.

After a full review of the record, the Board finds that the claim must be denied because the necessary legal element of a nexus linking his current kidney condition to service is absent in this case.  

Initially, the Veteran's representative clarified at the November 2011 hearing that the Veteran did not contend that the herbicide presumption applied to the service connection claim for kidney stones.  Moreover, the Board notes that this is not a disease to which that presumption applies.  38 C.F.R. § 3.309(e).

Furthermore, the Veteran's service treatment records are negative for any complaints of, treatment for, or diagnoses of kidney stones during service.  The Board recognizes that in his October 2007 service connection claim, the Veteran asserted that his bilateral kidney stones began in 1966.  Although the Veteran is competent to report recollections of in-service treatment, the Board does not find this assertion credible because he has inconsistently reported the onset and duration of his kidney condition; indeed, an April 2008 VA treatment record noted that the Veteran reported that he had had kidney stones since 1968.  Additionally, he testified at the November 2011 hearing that he first experienced kidney stones a year or two after service.  

Moreover, although the Veteran also testified that he has had daily episodes of kidney stones since his first one soon after service, the first reference to a kidney condition of record was a December 1989 private treatment record from about twenty-two years after service.  

Additionally, the Board does not find the Veteran's assertions that his current kidney condition is related to service credible, as he did not report any in-service kidney issues or discuss that theory with medical providers until after he filed his original claim for compensation with VA.  November 1995 private treatment records prepared by Dr. D before the Veteran filed his compensation claim discussed the Veteran's hospitalization for kidney stones and noted the Veteran's history of stone disease; however, that record lacked any suggestion that his kidney stones began in service or were related to service in any way.  As discussed further below, treatment records that pre-date his service connection claim show that he did not report a history of in-service kidney stones or suggest that this condition was related to service in any way.  

The Board acknowledges the January 2012 opinion by private urologist Dr. D. that the Veteran's kidney stones were as likely as not caused by in-service heat exposure and dehydration.  However, the Board does not find the opinion probative for the following reasons.  First, the conclusions that dehydration "may be a factor" in the formation of the Veteran's kidney stones and that "dehydration and high temperatures can change the physiology of renal function causing him to have developed kidney stones" are merely speculative (emphasis added).  These speculative opinions are simply insufficient to establish the claimed condition is as likely as not related to service.  The Board did remand the case to provide the Veteran an examination and obtain an adequate opinion, yet he did not report.

The Board further recognizes that the Veteran himself is a physician, and has considered the various Internet article excerpts and a medical article that he submitted in support of his theory that his kidney stones were related to in-service heat exposure and dehydration.  Although the Veteran, a physician, is competent to opine as to the possible cause of his kidney stones and interpret medical articles, the Board does not find those materials to be probative for the following reasons.  First, the Google search results are excerpts from websites of unknown authorship, so the Board cannot assess the reliability of these sources and does not have the benefit of their full context.  Moreover, one of the Google search results included an article excerpt that stated, "One out of every eight of our soldiers in Vietnam passed a kidney stone (emphasis added)."  Another Google search result included an article excerpt that stated, "Because of dehydration (hot temperatures, poor-quality drinking water), one out of every eight of our soldiers in Vietnam passed a kidney stone while there (emphasis added)...."  Even assuming those article excerpts are reliable, they say nothing about people who served in Vietnam and then developed kidney stones years later, as is the case here.  In other words, these articles suggest a contemporaneous relationship between heat and dehydration and kidney stones, not a cause-and-effect relationship to kidney stones that develop at a later point in time.  As discussed above, the Board does not find the Veteran's assertion that his kidney stones began in service to be credible.  If he had, in fact, had a kidney stone in service, it is reasonable to assume he would have reported such at exit from service.  For the most part, though, he states the kidney stones began 1-2 years after his period of service, and these medical articles do not speak to that type of a delayed causal relationship.

Second, the Veteran submitted an excerpt from an Internet article that stated that many soldiers thought their kidney stones were caused by "drinking large quantities of high-mineral bottled water during the blistering summer in Iraq (emphasis added);" as the Veteran served in Vietnam and did not assert his condition is related to drinking high-mineral bottled water, this article is not relevant.  Moreover, that excerpt notes what soldiers thought caused their kidney stones, and lay people are not competent to make such complex medical determinations regarding etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nor does the Board find probative the excerpt from the medical journal article, "A twin study of genetic and dietary influences on nephrolithiasis: A report from the Vietnam Era Twin (VET) Registry."  That article did not render an opinion as to a relationship, if any, between heat exposure and dehydration in service and the onset of kidney stones years later.  Rather, the article opined regarding whether nephrolithiasis was a heritable disease and studied twins.  In summary, the Board does not find these article excerpts probative because they do not suggest a link between in-service heat exposure or dehydration and kidney stones that arise years later.

Finally, the Board recognizes the Veteran's hearing testimony that the most common cause of kidney stones is dehydration.  Although the Veteran, a physician, is competent to make that assertion, even assuming that general medical proposition is true, he has not cited any probative, persuasive evidence in support of his position that dehydration caused kidney stones years later in his specific case.

The Veteran's combat experience in Vietnam warrants consideration of the presumption in 38 U.S.C. § 1154(b), but the presumption, while sufficient to establish an in-service injury or disease consistent with the circumstances of his service, does not supply the necessary causal nexus between the current kidney condition first diagnosed many years after discharge and the in-service disease.  See, e.g., Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In this case, even if the Board were to concede the incurrence of a kidney condition in service (despite the credibility issues discussed above), the Veteran still would not be entitled to service connection for this condition due to the absence of a persuasive nexus opinion linking his current kidney stones to service.

Accordingly, service connection for kidney stones is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II. Service Connection for Bilateral Knee, Neck, and Low Back Disabilities

The Veteran also claims service connection for bilateral knee, neck, and low back disabilities.  Specifically, he contends that these disabilities resulted from rough landings after jumping out of helicopters during service.  

As discussed above, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden, 381 F.3d at 1167.  Additionally, service connection may be established by presumption for chronic diseases such as arthritis pursuant to 38 C.F.R. § 3.303(b).  

In this case, the Veteran's service records show that during service, he worked as a medical officer in a general medicine clinic.  His service records are negative for any knee, neck, or low back complaints, symptoms, or diagnoses.  Specifically, his August 1964, October 1964, and June 1965 reports of medical history lacked any report of knee, back, or neck issues; however, the Veteran reported various other medical issues.  Likewise, his entrance and separation clinical evaluations noted no knee, back, or neck issues. 

A July 2007 MRI of the Veteran's left knee showed a tear of the posterior horn of the medial meniscus.  The findings were consistent with a partial tear of the anterior cruciate ligament with forward subluxation of the proximal tibia.  Imaging also revealed a sprain of the medial collateral ligament and a small popliteal cyst.  An August 2007 MRI of the Veteran's right knee revealed sprains of the medial, collateral and anterior cruciate ligaments, a tear of the posterior horn of the medial meniscus, a popliteal cyst, and patellar osteoarthritic changes.

A September 2007 MRI of the Veteran's lumbar spine revealed the following conditions: posterior disc herniations at L2-3, L4-5, and at L5-S1 impinging on the anterior aspect of the spinal canal at all three levels and on the nerve roots bilaterally at L4-5 and at L5-S1; as well as osteoarthritic changes with impingement on the spinal canal at L4-5.  Moreover, a September 2007 MRI of the Veteran's cervical spine report revealed posterior disc herniations at C3-4, C4-5, and at C6-7 which, together with posterior osteophytes, abutted the anterior aspect of the spinal cord.

In his October 2007 service connection claim, the Veteran asserted that his bilateral knee disability, which he referred to as cartilage tears, began between 1965 and 1966, and that knee x-rays were taken in 1965 in Vietnam.  He also asserted that his cervical disc and lumbosacral disc conditions began in 1965 and that he received treatment for those conditions in 1966 at a naval hospital.  However, on the same form, he also stated that his arthritis of the spine and knees began in 1972 and that he continued to receive treatment for those conditions.

An April 2008 VA treatment record noted that the Veteran reported knee, neck, and back pain.  

During the November 2011 hearing, the Veteran testified that he was an internal medicine physician.  Regarding his bilateral knee conditions, he testified that his right knee began to "go[] out" beginning in Vietnam, where he asserted x-rays were taken; however, he also stated, "I don't think they kept the x-rays."  He stated that his left knee condition was "not as bad."  He also asserted that he had hurt his knees while being pushed out of helicopters and landing roughly.  He testified that since service, he had injured his left knee when wrestling with his son, and that he had been in a motor vehicle accident "of no consequence."  He was not then under the care of an orthopedist for his knee condition.

Regarding his low back and neck conditions, he testified that he first noticed his low back and neck pain about ten years after service.  He explained that he was currently under the care of an orthopedist for these conditions, but that his doctors were currently doing "nothing" in terms of treatment, such as prescribing pain medications.

After a full review of the record, the Board finds that these claims must be denied because the necessary legal element of a nexus linking his current bilateral knee, neck, or low back conditions to service is absent in this case.  

Initially, the Board does not find that the Veteran is entitled to presumptive service connection for his left knee condition because he has not been diagnosed with left knee arthritis.  A diagnosis of arthritis is based on x-ray findings, and the only left knee imaging of record from July 2007 did not show arthritis; rather, it showed a left knee tear of the posterior horn of the medial meniscus.  Although the Veteran is a doctor who may be competent to self-diagnose certain injuries, he has not cited any objective, clinical evidence such as imaging to support his self-diagnosis of left knee arthritis.  

As to the Veteran's right knee, neck, and low back conditions, 2007 MRIs revealed arthritis.  However, there is no evidence of record that any of these orthopedic conditions manifested to a compensable degree within one year of service.  Indeed, the first recorded references to his bilateral knee, neck, or low back conditions, his summer 2007 MRIs, were about forty years after service.  The fact that he did not seek medical care for these conditions until many years after service weighs heavily against these claims.  Maxson v. Gober, 230 F.3d 1330, 1334 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Board Veteran has at times asserted that he began receiving treatment for these conditions shortly after service, yet he testified during the November 2011 hearing that he first noticed his low back and neck pain about ten years after service.  These statements are internally inconsistent.  

 Nor is the Veteran entitled to service connection for his bilateral knee, neck, or low back conditions on a direct basis, as there is no persuasive, probative evidence of record linking these conditions to service.  The Board recognizes that the Veteran is a physician, and that he contends these orthopedic disabilities resulted from rough landings after jumping out of helicopters during service.  The Veteran, a physician, is competent to opine regarding the relationship, if any, between his present orthopedic conditions and service, and to recount his own medical history and treatment.  However, the Board finds his medical opinion and assertions of continuous medical treatment not credible for the following reasons.  First, there is no lay or medical evidence of record preceding his compensation claim that suggested these conditions were related to service in any way.  It was only at the time of and after the filing of his compensation claim that he advanced that position.  Second, as discussed above, he has made inconsistent statements regarding the onset and duration of these conditions.  Third, he has not cited any objective medical evidence of record to support his positive nexus opinion for any of these conditions.  Although he asserted that knee x-rays were taken in Vietnam, no such x-rays are in his service treatment records, and he testified at the hearing, "I don't think they kept the x-rays."  

The Veteran's combat experience in Vietnam warrants consideration of the presumption in 38 U.S.C. § 1154(b), but the presumption, while sufficient to establish an in-service injury or disease consistent with the circumstances of his service, does not supply the necessary causal nexus between his current bilateral knee, neck, or back conditions first diagnosed many years after discharge and the in-service trauma.  See, e.g., Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In this case, even if the Board were to concede the incurrence of a bilateral knee, neck, or back injury in service as consistent with his duties, the Veteran still would not be entitled to service connection for these conditions due to the absence of a nexus linking them to service.

In summary, service connection for bilateral knee, neck, and low back disabilities  is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

III. Duties to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  As to VA's duty to notify, the Veteran does not assert any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA) and a November 2007 VCAA notice letter is of record.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service records and VA treatment records.  Although the November 2007 VCAA letter asked the Veteran to submit the required authorization for the RO to attempt to obtain his identified private treatment records, he did not respond.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  38 C.F.R. 
§ 3.159(c) (2016).

The Veteran was afforded a VA examination in March 2008.  In a January 2013 remand, the Board found that the examination did not fully address all theories of entitlement because the examination report did not discuss any possible direct relationship between the Veteran's kidney stones and his active military service.  Therefore, the Board has not relied on the examination report to the extent it was inadequate.  

Furthermore, as discussed above, the Veteran failed to report for his scheduled VA examination in July 2013.  "When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc...." 38 C.F.R. § 3.655(a).  "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).  In this case, the Veteran failed to notify VA of his willingness to report for a new examination or provide a reason for his failure to report that would show good cause.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If the Veteran wished to fully develop his claims, he had a corresponding duty to report for the scheduled examination.  The Board therefore finds that, even though the Veteran's claims have not been fully developed, VA has fulfilled its duty to assist him to the extent possible, and properly proceeded to evaluate the claims based on the evidence currently of record.

Finally, 38 C.F.R. § 3.103(c)(2) requires the VLJ who conducts a hearing to fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2011 travel board hearing, the VLJ complied with these requirements.  Indeed, the VLJ elicited relevant testimony and helped the Veteran identify relevant evidence.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
ORDER

Service connection for kidney stones is denied. 

Service connection for a bilateral knee disability is denied. 

Service connection for a neck disability is denied. 

Service connection for a low back disability is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


